Citation Nr: 0434032	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of shell fragment wounds of the left hand, and if 
so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a traumatic injury to the left knee, and if so, 
whether service connection is warranted.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from May 1966 
to May 1968 and in the Army National Guard from October 1990 
to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO decision, which determined 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for shell 
fragment wounds of the left hand and left knee.  

In March 2004, the veteran appeared in Washington, D.C., and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

At the hearing, the veteran submitted additional evidence in 
the form of a VA MRI report of the left knee dated in October 
1998 and a profile for medications dispensed from 1997 to 
1999.  He waived his right to have the RO initially review 
this evidence.  38 C.F.R. § 20.1304(c) (2001); see also 69 
Fed. Reg. 53807, 53808 (September 3, 2004) (final rules that 
essentially reinstate 38 C.F.R. § 20.1304(c), which had been 
amended in January 2002 to allow the Board to consider 
additional evidence without having to refer the evidence to 
the RO for initial consideration, and without having to 
obtain the appellant's waiver.)  




FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
injuries to the left hand and left knee.

2.  Evidence received since the May 2001 RO decision includes 
evidence that is not cumulative or redundant of evidence 
previously considered and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

3.  There is satisfactory evidence that the veteran suffered 
shell fragment wounds of the left hand and a left knee injury 
during combat-related incidents, which are consistent with 
the circumstances, conditions, or hardships of his service, 
and there is no clear and convincing evidence to show that 
the left hand and left knee injuries did not result in 
chronic residuals.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for residuals 
of a shell fragment wound of the left hand and traumatic 
injury to the left knee.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  

2.  Shell fragment wounds of the left hand were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2004).  

3.  A traumatic injury to the left knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issues of whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for residuals of shell 
fragment wounds of the left hand and traumatic injury to the 
right knee.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claims, which were received on August 10, 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO in a rating decision dated in May 
2001 denied the veteran's claims of entitlement to service 
connection for injuries to the left hand and left knee, on 
the basis that new and material evidence had not been 
received since a prior final rating decision to reopen the 
claims.  It is considered final, with the exception that the 
claims may be reopened if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claims in this 
case is the May 2001 RO rating decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claims.  

In the May 2001 rating decision, the RO considered the 
veteran's service records, which showed that he served in 
Vietnam from October 1966 to October 1967 and received a 
Purple Heart award for fragment wounds in November 1966.  His 
service medical records do not document any treatment or 
diagnosis relevant to the left hand or left knee.  A physical 
examination report dated in April 1968, for separation 
purposes, did not show any abnormality with regard to the 
left hand or left knee.  On a report of medical history taken 
at that time, the veteran noted leg cramps with exertion.  
Also considered was a physical profile report, dated in 
December 1990 during the veteran's second period of active 
duty service, indicating restrictions due to left knee 
degenerative joint disease.     

The RO in May 2001 also considered various VA records, a 
private medical report, and statements of the veteran.  VA 
records show that in November 1979 the veteran was seen with 
a complaint of recurrent left knee edema of a two-week 
duration.  He reported having had a shrapnel injury during 
service.  Another notation on the same outpatient record 
indicates that the veteran had a history of left knee pain 
stemming from a war injury.  The diagnosis was probable 
medial meniscal tear, chronic.  In June 1984 the veteran 
underwent an examination in regard to his claim of having 
received shell fragment wounds of his left hand and left 
lower leg in August 1967 while in Vietnam.  X-rays of the 
left hand were normal, and X-rays of the left knee showed a 
loose calcification in the anterior portion of the joint.  
Following examination, the diagnoses were residuals of a 
shell fragment wound of the left hand and residuals of a 
shell fragment wound of the left knee with loose 
calcification.  On a psychiatric examination in May 1996, the 
veteran reported injuries to his left hand from grenade 
shrapnel (for which he indicated that he spent 18 days in the 
hospital) and to his knee from a jump from a helicopter.  On 
another psychiatric examination in January 2000, the veteran 
reported that he injured his right knee when he had to jump 
from a helicopter in enemy territory.  

In a report from the Vet Center dated in October 1995, the 
veteran noted war injuries to include left hand trauma from a 
grenade and left knee trauma from jumping out of a 
helicopter.  A private medical report dated in October 1998 
indicated the veteran's report of having received injuries as 
the result of his combat service.  He noted that he received 
two Purple Hearts - for a fracture of his right knee cap 
while jumping out of a helicopter (which put him out of 
commission for three weeks) and, soon after, for shrapnel 
wounds of the left hand.  

In statements to his Congresswoman dated in October 1999, the 
veteran indicated that he had "injured/fractured" his left 
knee and was wounded in the left hand during combat service 
in Vietnam.  

The evidence received since the RO's May 2001 rating decision 
consists of additional VA records, statements of the 
veteran's siblings, and testimony of the veteran, which were 
not previously considered by the RO.  VA records include an 
X-ray report of the left knee dated in November 1979, 
indicating that there was a decreased medial compartment of 
the joint space, possible synovial osteochondroma, and 
suggestive effusions.  Also, VA records include outpatient 
records dated from March 1997 to May 1999, showing treatment 
for left knee problems (diagnosed as likely chondromalacia 
patella) and left arm pain/neuropathy.  In March 1997, X-rays 
of the left knee revealed minimal osteoarthritis, and an X-
ray of the left hand indicated a bony density along the 
lateral margin of the base of the first phalanx of the thumb 
that may represent an old avulsion fracture.  

In statements received in August 2001, the veteran's sister 
and brother indicate that the veteran was in good health 
prior to serving in Vietnam, that he showed them his scars on 
his left hand and left knee after returning from Vietnam, and 
that he informed them that his left arm was injured by a 
grenade booby trap while on patrol and his left knee was 
injured from jumping out of a helicopter in a combat 
environment.  

In testimony given at a hearing before the undersigned in 
March 2004, the veteran 
described the injuries during service that he alleges gave 
rise to his current left hand and left knee disabilities.  He 
related that while on patrol in Vietnam a grenade booby trap 
exploded and injured his left hand.  He noted that service 
department records that indicate his receipt of a Purple 
Heart for fragment wounds of the right hand was in error.  He 
described current problems associated with his left hand from 
the combat injury.  He also related that he injured his left 
knee as a result of jumping out of a helicopter in a combat 
zone.  As with his left hand, he received treatment for his 
left knee for a few days and was sent back out to his unit.  
He contended that he has had problems with his hand and knee 
ever since then.  

In regard to the evidence submitted since the May 2001 RO 
decision, the Board finds that the VA medical records, 
testimony of the veteran, and statements of his siblings were 
not previously before the RO in May 2001.  Thus, they are 
neither cumulative nor redundant.  Further, the new evidence 
is significant in that it is probative of the issue of 
whether the veteran has current left hand and left knee 
disabilities that may be related to trauma sustained in 
combat during service in Vietnam.  Specifically, the VA 
medical evidence shows the existence of current left hand and 
left knee disability, which may be related back to the 
veteran's period of Vietnam service, given that statements of 
the veteran and his siblings are presumed credible.  

In light of the fact that such evidence appears to support 
the veteran's contention that current disability involving 
his left hand and left knee are residuals of a shell fragment 
wound of the left hand and traumatic injury to the left knee 
during combat service, the Board finds that the additionally 
received evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156.  Thus, the Board finds that new 
and material evidence has been received since the May 2001 RO 
rating decision that denied service connection for injuries 
to the left hand and left knee, and that the claims are 
reopened.  

As new and material evidence has been received to reopen the 
veteran's service connection claims, the Board now proceeds 
to adjudicate the issues on the merits.  The VCAA, discussed 
above, redefined VA's duties to notify and to assist a 
claimant in the development of a claim.  In view of the 
Board's completely favorable decision as to service 
connection, however, further notification and assistance is 
unnecessary.  

The veteran contends that his current disability involving 
his left hand is attributable to shell fragment wounds and 
that his current disability involving his left knee is 
related to an injury sustained in a jump from a helicopter.  
He maintains that both injuries were received during combat 
service in Vietnam.  

Service medical records do not document any treatment or 
diagnosis of a left hand or left knee disability.  Service 
department records, however, do indicate that the veteran 
served in Vietnam from October 1966 to October 1967, and that 
his military occupational specialty while there was an 
ammunition bearer and gunner.  He received various awards and 
citations, to include the Combat Infantryman Badge and the 
Purple Heart.  Thus, the evidence shows that the veteran 
participated in combat-related activities in Vietnam.  The 
law provides that satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b) (2002); 38 C.F.R. § 3.304(d) (2004); Collette v. 
Brown, 82 F.3d 389 (1996).  Notwithstanding the fact that the 
reported combat related incidents are not documented in the 
service medical records, the veteran's own statements and 
testimony coupled with the statements of his siblings and his 
documented participation in combat activities in Vietnam for 
the period of October 1966 to October 1967 constitute 
satisfactory evidence that he sustained injuries to the left 
hand and left knee during combat, which is consistent with 
the circumstances, conditions, or hardships of his service.  
Id.

Further, while the veteran's Purple Heart was awarded for 
fragment wounds in the right hand, the totality of the 
evidence in the file indicates that the injury was sustained 
in the left hand.  The Board also notes that the veteran's 
left hand and left knee were clinically evaluated as normal 
at the time of his physical examination for separation 
purposes in April 1968.  Moreover, the record contains 
inconsistencies particularly with regard to the left knee.  
For example, the veteran reported a "shrapnel" injury to 
the left knee on a VA outpatient record dated in November 
1979; however, he currently claims that his left knee cap was 
fractured after jumping from a helicopter.  Recent VA X-rays 
of the left knee do not show evidence of an old fracture.  
(It is noted that the RO specifically denied service 
connection for a fracture of the left knee cap in a March 
2003 rating decision, which was the culmination of 
correspondence between the RO and the veteran concerning the 
issue on appeal, namely whether the claimed left knee 
disability was a residual of a shell fragment wound or other 
traumatic event such as a fracture.)

In any case, such inconsistencies service only to place the 
evidence in conflict or perhaps tilt somewhat against the 
veteran.  Under either supposition, the favorable presumption 
reflected in the enhanced standard of 38 U.S.C.A. § 1154(b) 
has not been clearly and convincingly rebutted.  Therefore, 
the shell fragment wounds of the left hand and the traumatic 
injury to the left knee sustained during combat-related 
events, and the attendant circumstances thereof, most likely 
led to chronic residual disabilities of the left hand and 
left knee.

Thus, in view of the absence of affirmative evidence 
adequately rebutting the favorable evidence, it is probably 
correct to conclude that the veteran has chronic left hand 
and left knee residuals attributable to shell fragment wounds 
and a traumatic injury in a jump from a helicopter, 
respectively, during combat service in Vietnam. 


ORDER

As new and material evidence has been received to reopen the 
claims of entitlement to service connection for residuals of 
shell fragment wounds of the left hand and traumatic injury 
to the left knee, the appeal is allowed.

Service connection for residuals of shell fragment wounds of 
the left hand is granted.  

Service connection for residuals of a traumatic injury to the 
left knee is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



